John Mauzy Pittman, Judge. This is an appeal from a judgment of the St. Francis County Chancery Court, Juvenile Division. Appellant was convicted of theft of property, a Class A misdemeanor, was sentenced to three months unsupervised probation and was ordered to pay court costs of $35.00. Appellant contends that insufficient evidence was presented to support the conviction, that the delinquency petition failed to allege a criminal offense, and that his constitutional right of equal protection was violated. Only appellant’s sufficiency argument is preserved for appeal. We find no error and affirm.  In reviewing the sufficiency of the evidence in a delinquency case, we apply the same standard of review as in criminal cases. D. D. v. State, 40 Ark. App. 75, 842 S.W.2d 62 (1992). When the sufficiency of the evidence is challenged on appeal from a criminal conviction, we consider only the proof that tends to support the finding of guilt, and we view the evidence in the light most favorable to the State. Kennedy v. State, 49 Ark. App. 20, 894 S.W.2d 952 (1995). We will affirm if the conviction is supported by substantial evidence. Substantial evidence is that which is of sufficient force and character to compel a conclusion one way or the other without resorting to speculation or conjecture. Hardrick v. State, 47 Ark. App. 105, 885 S.W.2d 910 (1994). A person commits theft of property if he knowingly takes or exercises unauthorized control over the property of another person, with the purpose of depriving the owner thereof. Ark. Code Ann. § 5-36-103(a)(l) (Repl. 1993). George Chapman, a security guard at Fred’s Department Store in Forrest City, testified that he observed appellant in the store with his mother and grandmother. Chapman said that he noticed that appellant’s mother handed appellant an umbrella from the store which he carried while in the store. Chapman stated he next saw appellant attempt to exit the store through an entrance turnstile which, to prevent shoplifting, moved only in one direction. Chapman testified that he told appellant that he could not exit there, and appellant turned back into the store. Chapman stated that he later observed appellant holding the umbrella in a checkout lane with his grandmother. When his grandmother completed her purchase, appellant left with her and was still holding the umbrella. Josie Rogers, a cashier at Fred’s, testified that she checked out appellant’s grandmother and that appellant had the umbrella. Neither paid for the umbrella, and the grandmother indicated to her that appellant’s mother would pay for the umbrella when she checked out. No one paid for the umbrella.  Appellant argues that there is no evidence that he intended to steal the umbrella. We disagree. Intent is a state of mind which is not ordinarily capable of proof by direct evidence, but may be inferred from the circumstances. Tiller v. State, 42 Ark. App. 64, 854 S.W.2d 730 (1993). Appellant had attempted to leave the store with the merchandise through the turnstile. He did not remain in the store for his mother to pay for the umbrella, and he carried the umbrella when he left the store with his grandmother. We cannot say that there is no substantial evidence to support his conviction.  Appellant also argues that there was no allegation in the delinquency petition that he took the property with the purpose or intent of depriving the owner thereof. Ark. Code Ann. § 5-36-103(a)(l) (Repl. 1993). Appellant raises this argument for the first time on appeal and we decline to address it. Stewart v. State, 320 Ark. 75, 894 S.W.2d 930 (1995). Appellant’s abstract states that “the petitioner moved the court to quash the delinquency petition,” and that the court denied his motion to dismiss. We cannot tell from the abstract on what basis appellant moved to dismiss. It is well established that we decline to go to the trial transcript to reverse a case, and that the abstract constitutes the record on appeal. Midgett v. State, 316 Ark. 553, 873 S.W.2d 165 (1994); Haynes v. State, 314 Ark. 354, 862 S.W.2d 275 (1993). We note also that an objection to the sufficiency of an information must be made prior to trial. Meny v. State, 314 Ark. 158, 861 S.W.2d 303 (1993). We decline to address appellant’s equal protection argument raised for the first time on appeal. Stewart, supra. Affirmed. Mayfield and Rogers, JJ., dissent.